 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                           )
 4                                                       )
                            Plaintiff,                   )        Case No.: 2:13-cr-00257-APG-PAL-4
 5          vs.                                          )
                                                         )                       ORDER
 6   JOSE FLORES,                                        )
                                                         )
 7
                            Defendant.                   )
 8                                                       )

 9         During the December 18, 2019 hearing, I approved the defendant’s request to remain in
10   residence at a halfway house for up to 30 days. Accordingly,
11          I HEREBY ORDER the Residential Reentry Center to locate a bed for defendant Jose Flores for
12   a period of up to 30 days to begin no sooner than January 2, 2020. Mr. Flores must follow the rules and
13   regulations of the center and pay the costs of the program, based upon his ability to pay.
14          DATED this 8th day of January, 2020.
15
16                                                    ___________________________________
                                                      Andrew P. Gordon, Judge
17                                                    United States District Court
18
19
20
21
22
23
24
25


                                                    Page 1 of 1
